Mathews, J.
delivered the opinion of the court. The court ought not in any case to permit the appellant to dismiss his appeal, where it appears evident that such an act on his part will do an injury to the appellee, by depriving him of a right which can only be maintained and enforced by the appellate court. We have on several occasions dismissed appeals, which operates an *38affirmance of the judgment in the inferior courts so far as to authorise executions on them. But this has never been done, when it did appear clearly that the appeal was taken for the sake of delay only. The difficulty is to ascertain this truth, where a full statement does not accompany the record; yet, if it is not attempted to be done, the provisions of the 12th section of the act cited, may in every instance be defeated by the appellant, who chuses to delay, not praying his appeal until after the time prescribed by law for making a statement of facts. This circumstance, which occurs in the present case, together with the presumptive correctness which attaches to every judgment of competent tribunals, until the contrary is shewn, is in our opinion sufficient to authorise the court to give force and efficacy to the law, by affirming the judgment with damages.
The appellant’s counsel further contends that he has caused no delay to the appellee’s recovery of his debt, because the sum or matter in contention is below the amount on which appeals are authorised. Without troubling ourselves to remark, that this objection comes with an ill grace from him who has obtained the appeal, it may be observed, that the record clearly shews that the matter in dispute, together with the interest, exceeds three hundred dollars.
*39It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with five per centum on the amount for damages, for the delay caused by the appeal.